Affirmed and Opinion Filed June 10, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00248-CV

                    IN RE SAMSON HADIS ALEMAYEHU, DECEASED

                           On Appeal from the Probate Court No. 3
                                    Dallas County, Texas
                              Trial Court Cause No. 12-1377-3

                             MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                   Opinion by Justice O’Neill
       Tsion S. Mekonnen appeals the trial court’s order granting Robert D. Hemphill’s

application to pay attorney’s fees and reimburse costs in the amount of $6,961.85. This Court,

by letter dated August 19, 2013, notified Mekonnen that her pro se brief did not comply with

Texas Rule of Appellate Procedure 38.1 and informed her that failure to file an amended brief

within ten days may result in dismissal of the appeal without further notice from the Court.

       Mekonnen filed a motion to extend time to file a brief on August 29, 2013. We granted

the motion and ordered her to file an amended brief by October 4, 2013. Mekonnen did not file

an amended brief.

       We construe liberally pro se pleadings and briefs; however, we hold pro se litigants to the

same standards as licensed attorneys and require them to comply with applicable laws and rules

of procedure. Washington v. Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no

pet.). The law is well-established that, to present an issue to this Court, a party’s brief shall
contain, among other things, a concise, non-argumentative statement of facts supported by record

references, and clear and concise arguments with appropriate citations to authorities and the

record. TEX. R. APP. P. 38.1; Washington, 362 S.W.3d at 854. Bare assertions of error, without

argument or authority, waive error. Washington, 362 S.W.3d at 854. Thus, when a party fails to

adequately brief a complaint, she waives the issue on appeal. Id.

       In her “brief,” Mekonnen appears to challenge the amount of attorney’s fees awarded;

however, she has failed to provide any argument, analysis, or authorities that make her appellate

complaint viable. By failing to adequately brief her complaint, she has waived review of it. Id.

Accordingly, we affirm the trial court’s judgment.




130248F.P05                                          /Michael J. O’Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE




                                              –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

In re Samson Hadis Alemayehu, Deceased               On Appeal from the Probate Court No. 3,
                                                     Dallas County, Texas
No. 05-13-00248-CV                                   Trial Court Cause No. 12-1377-3.
                                                     Opinion delivered by Justice O’Neill.
                                                     Justices Moseley and FitzGerald
                                                     participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee Robert D. Hemphill recover his costs of this appeal from
appellant Tsion S. Mekonnen.


Judgment entered June 10, 2014




                                                     /Michael J. O’Neill
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE




                                               –3–